                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

KRYSTLE DOHERTY,

                 Plaintiff,

v.                                                         Case No: 2:19-cv-18-FtM-99UAM

UNITED STATES OF AMERICA and
STATE OF FLORIDA,

               Defendants.


                                              ORDER

       This matter comes before the Court upon review of the Motion to Join filed by Mark Agro

on February 26, 2019. Doc. 33. On February 6, 2019, the Court denied without prejudice

Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or Costs, construed as

a Motion to Proceed In Forma Pauperis (Doc. 2) and allowed Plaintiff to file an amended

complaint or pay the filing fee on or before March 5, 2019. Doc. 24 at 8-9. In the same Order,

the Court denied without prejudice the Motions to Join filed from January 22, 2019 to February 5,

2019. Id. The Court denied the Motions to Join without prejudice to re-filing if and when in

forma pauperis status is granted or Plaintiff pays the $400 filing fee. See id. Thus, the present

motion will similarly be denied without prejudice. Mark Agro may re-file his motion if and when

in forma pauperis status is granted or the filing fee is paid.

       ACCORDINGLY, it is

       ORDERED:

       The Motion to Join filed by Mark Agro (Doc. 33) is DENIED without prejudice.
       DONE and ORDERED in Fort Myers, Florida on this 27th day of February, 2019.




Copies:
Pro se parties




                                          -2-
